                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


VANDERBILT UNIVERSITY,                           )
                                                 )    Civil Action No. 3:18-cv-00046
                                                 )
Plaintiff,                                       )    Chief Judge Waverly D. Crenshaw, Jr.
                       v.                        )    Magistrate Judge Jeffery S. Frensley
                                                 )
SCHOLASTIC, INC., HOUGHTON                       )    JURY DEMAND
MIFFLIN HARCOURT PUBLISHING                      )
                                                 )
COMPANY, and TED S. HASSELBRING,                 )
                                                 )
Defendants.                                      )
                                                 )




 JOINT MOTION OF PLAINTIFF AND DEFENDANTS TO EXTEND THE BRIEFING
         SCHEDULE FOR DAUBERT AND DISPOSITIVE MOTIONS



       Plaintiff Vanderbilt University (“Vanderbilt”), and Defendants Scholastic Inc.

(“Scholastic”); Houghton Mifflin Harcourt Publishing Company (“HMH”); and Ted S.

Hasselbring jointly move the Court pursuant to Fed. R. Civ. P. 6(b)(1)((A) and 16(a)(4) to enter

an Order extending the briefing schedule for the Daubert and case dispositive motions currently

pending in this case. As grounds and good cause for this motion, the movants state as follows:

   1. The parties timely filed Daubert and dispositive motions on January 22, 2021.

   2. The current deadline to file responses to the referenced motions is February 26, 2021,

       with replies to be filed within 14 days from the service of the responsive briefs as set in

       the Amended Case Management Order (Dkt. 260).

   3. Because of various personal and professional conflicts and other matters, the parties have


                                                 1
   Case 3:18-cv-00046 Document 320 Filed 02/08/21 Page 1 of 4 PageID #: 9101
       agreed to an extension of 7 days for the deadline to file responses to the Daubert and

       dispositive motions, extending the deadline from February 26, 2021 to March 5, 2021.

       Further, the parties have agreed to an extension of 5 days for the deadline to file replies

       in support of the Daubert and dispositive motions, extended the deadline from 14 days

       from service of the responsive motions to 19 days from the service of the responsive

       motions.

   4. Per this extension, the briefing on the Daubert and dispositive motions will be completed

       by March 24, 2021.

   5. There is ample room in the schedule to extend this schedule; the proposed schedule

       remains in compliance with Local Rule LR16.01(d)(2.f). The next deadline in the

       Amended Case Management Order is the June 4, 2021 deadline to file a final report

       regarding mediation. In addition, trial is set to begin August 3, 2021, well more than 90

       days after the completion of the briefing on the dispositive motions. Therefore, this

       requested extension of the briefing schedule for the Daubert and dispositive motions will

       not affect other deadlines in this case or the trial date.

   For the reasons stated herein, which they submit constitute good cause for the requested

relief, the parties jointly request that the Court amend the Case Management Order to grant an

extension of the briefing schedule for the Daubert and dispositive motions, as set in the

Amended Case Management Order (Dkt. 260), as discussed above. A proposed order is attached

to this Motion.

Dated: February 8, 2021




                                                   2
  Case 3:18-cv-00046 Document 320 Filed 02/08/21 Page 2 of 4 PageID #: 9102
AGREED TO AND SUBMITTED BY:


/s/ John W. Harbin                                  /s/ Edward H. Rosenthall
John W. Harbin (pro hac vice)                       Nicole Bergstrom (pro hac vice)
Mary Katherine Bates (pro hac vice)                 Caren Decter (pro hac vice)
Meunier Carlin & Curfman LLC                        Edward H. Rosenthal (pro hac vice)
999 Peachtree Street NE, Suite 1300                 Viviane K. Scott (pro hac vice)
Atlanta, GA 30309                                   Frankfurt, Kurnit, Klein & Selz, P.C
jharbin@mcciplaw.com                                28 Liberty Street
kbates@mcciplaw.com                                 New York, NY 10005
                                                    (212) 826-5524
Paige W. Mills #016218                              cdecter@fkks.com
Audrey J. Anderson #031910                          erosenthal@fkks.com
Mary Leigh Pirtle #026659                           nbergstrom@fkks.com
Ashleigh Karnell #036074                            vscott@fkks.com
Bass, Berry & Sims PLC
150 Third Avenue South, Suite 2800                  Thor Y, Urness, #13641
Nashville, TN 37201                                 Kimberly M. Ingram, #35191
(615) 742-6200                                      Bradley Arant Boult Cummings LLP
pmills@bassberry.com                                Roundabout Plaza
audrey.anderson@bassberry.com                       1600 Division Street, Suite 700
mpirtle@bassberry.com                               Nashville, TN 37203
ashleigh.karnell@bassberry.com                      (615) 244-2582
                                                    turness@bradley.com
Attorneys for Plaintiff Vanderbilt University       kingram@bradley.com

                                                    Attorneys for Defendant, Scholastic Inc.

/s/ Benjamin E. Marks                               /s/ Thomas H. Dundon
David J. Lender (pro hac vice)                      Thomas H. Dundon, #004539
(NY Bar No. 2583722)                                Aubrey B. Harwell, Jr., #002559
Benjamin E. Marks (pro hac vice)                    Erik C. Lybeck, #035233
(NY Bar No. 2912921)                                Neal & Harwell, PLC
Sara Lonks (pro hac vice)                           1201 Demonbreun Street
(NY Bar No. 5445630)                                Suite 1000
WEIL, GOTSHAL & MANGES LLP                          Nashville, TN 37203
767 Fifth Avenue                                    (615) 244-1713
New York, New York 10153                            aharwell@nealharwell.com
david.lender@weil.com                               tdundon@nealharwell.com
benjamin.marks@weil.com                             elybeck@nealharwell.com
sara.lonks@weil.com
                                                    Attorneys for Defendant, Ted S. Hasselbring
Michael G. Abelow (No. 26710)
SHERRARD ROE VOIGT & HARBISON,
PLC
150 Third Avenue South, Suite 1100

                                                3
  Case 3:18-cv-00046 Document 320 Filed 02/08/21 Page 3 of 4 PageID #: 9103
Nashville, TN 37201
(615) 742-4200
mabelow@srvhlaw.com

Attorneys for Defendant, Houghton
Mifflin Harcourt Publishing Company




                                      4
 Case 3:18-cv-00046 Document 320 Filed 02/08/21 Page 4 of 4 PageID #: 9104
